Citation Nr: 1445013	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-23 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date prior to September 30, 2011, for the award of service connection for a cardiac disability, to include coronary artery disease and ischemic heart disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran was afforded a Board hearing, held by the undersigned, in May 2014.  A copy of the hearing transcript (Transcript) has been associated with the record.


FINDINGS OF FACT

1.  The Veteran filed a claim for entitlement to service connection for a cardiac disorder which was received by the RO on September 30, 2011.

2.  There is no evidence of any earlier pending formal or informal claim, or supporting medical evidence to demonstrate a diagnosis of ischemic heart disease or coronary artery disease within one year of September 30, 2011.

3.  The Veteran did not have a claim for ischemic heart disease pending at VA between May 3, 1989 and August 31, 2010 (the effective date of the regulations establishing a presumption of service connection for ischemic heart disease).


CONCLUSION OF LAW

The criteria for an effective date earlier than September 30, 2011, for the grant of service connection for a cardiac disability have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.400, (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veteran's claim for an earlier effective date arises from his disagreement with a the assigned effective date of September 30, 2011, for the grant of service connection for a cardiac disability.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In addition, it is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA. 

The RO has obtained service, VA, and private treatment records, and these records have been associated with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  There is no indication that any additional, pertinent records are outstanding and not associated with the claims file.

Consequently, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II. Earlier Effective Date

In this case, the Veteran has asserted that he is entitled to an effective date earlier than September 30, 2011, for the grant of service connection for a heart disability.  Specifically, he has contended that a VA discharge summary, which pertains to his in-patient treatment for chest pain from October 1971 through November 1971, demonstrates that a cardiac disability existed well before the first diagnosis of record in September 2011.

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The terms "claim" and "application" refer to formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2013).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2013). 

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to "conjure up issues that were not raised by the appellant."  Brannon v. West, 12 Vet. App. 32 (1998).

Further, the Board observes that VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

To that end, a Nehmer class member is defined as a Vietnam veteran who has been diagnosed with a disorder presumptively-associated with herbicide exposure, to include ischemic heart disease.  Certain effective dates apply if a Nehmer class member was denied compensation for such a disorder between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See             38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R.                   § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4). 

Under the above provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Id.  Ischemic heart disease was included as a presumptive herbicide exposure related disease under 38 C.F.R. § 3.309(e) , which was made effective by VA as of August 31, 2010. 

However, district court orders have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114 . See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The Nehmer stipulations were later incorporated into a final regulation, 38 C.F.R. § 3.816 , that became effective on September 24, 2003.  That regulation defines a "Nehmer class member" to include a Veteran who has or died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i), (b)(2)(i).  The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose. 38 C.F.R. § 3.816(c)(1), (c)(2) . 

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 38 C.F.R. § 3.816(c)(2)(i), (ii).

A claim will be considered a claim for compensation for an applicable herbicide disease if the claimant's application (and other supporting statements and submissions) may be reasonably viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  38 C.F.R. § 3.816(c)(2)(i).

In this case, the record reflects that the Veteran served in Vietnam, and he was granted presumptive service connection for coronary artery disease based on exposure to herbicides in service.  As such, he is a Nehmer class member.  However, the Veteran was not denied compensation for any cardiac disorder between September 25, 1985, and May 3, 1989.  Additionally, the Veteran did not file a claim seeking service connection for ischemic heart disease between May 3, 1989 and August 31, 2010 (the effective date of the regulations establishing a presumption of service connection for ischemic heart disease).  At his hearing, the Veteran acknowledged that he had not actually filed a claim for service connection prior to September 2011.

The Board has carefully reviewed all of the evidence of record, but finds that the assignment of an effective date prior to September 30, 2011, is not warranted for the grant of service connection for a cardiac disability.

The Veteran has contended that an earlier effective date is warranted because he had symptoms which might have been heart related many years earlier.  To begin, the Veteran's service treatment records are silent as to a diagnosis for any such disorder, to include his separation examination.  Although chest pain was noted in his Report of Medical History, no corresponding cardiac diagnosis was provided at any time prior to separation from active service.

Post-service, and as noted above, the Veteran was admitted to a VA hospital in October 1971 with throbbing, central precordial pain which occasionally seemed to radiate through the chest and into the back.  There was no radiation of pain to the neck or arms, and the pain was episodic in nature lasting 30-60 minutes per episode.  A physical examination was generally negative at that time.  Examination of the heart revealed a regular rhythm without heave.  A soft systolic murmur was originally indicated, though not substantiated on subsequent examinations.  The Veteran's electrocardiogram was read as normal.  On the day after admission, his chest pain disappeared completely and did not recur throughout the remainder of his hospital stay.  It was determined that his chest pain was most likely the result of a viral syndrome.   No cardiac disorder was diagnosed at that time.

In fact, the record lacks a diagnosis of ischemic heart disease until a VA outpatient report authored in September 2011, immediately prior to the receipt of the Veteran's original claim for service connection.  There is simply no evidence of any earlier pending formal or informal claim for entitlement to service connection for a heart disorder prior to that which was received on September 30, 2011.  As such, the Board finds that the earliest date of receipt of any service connection claim for heart disease is September 30, 2011, which is the currently-assigned effective date.  

The Board has examined the evidence of record in detail.  As noted, there is no indication of a diagnosis of ischemic heart disease or coronary heart disease prior to September 2011.  Moreover, there is no indication that the Veteran filed a claim for service connection, either formal or informal, prior to September 2011.  During his Board hearing, he did not testify otherwise.  When asked he if recalled submitting private treatment records demonstrating a diagnosis of coronary artery disease, or a claim for entitlement to service connection for that disorder, he responded in the negative.  See Transcript, p. 4.  He further contended, through his representative, that such a diagnosis did not take place overnight, and as such it would reason that his now-service-connected disability manifested prior to September 2011.  See Transcript, p. 6.  However, the Board points out that an earlier diagnosis is not of record, and the Veteran has not been shown competent to provide a diagnosis for a complex medical disorder prior to that date.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For the foregoing reasons, the record does not provide a basis for assignment of an effective date earlier than September 30, 2011, for the grant of service connection for a heart disability.  Although a December 1971 rating action found that the Veteran's period of hospitalization in that year was not related to his military service, he has not properly raised an allegation of clear and unmistakable error (CUE) with regard to any prior final RO decision.  As no claim was filed prior to September 2006 for entitlement to service connection for a heart disorder, his claim for entitlement to an earlier effective date for that award must be denied.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

An effective date prior to September 30, 2011, for the grant of service connection for a cardiac disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


